DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/1/2021 has been entered.

Response to Amendment
	The amendments have been entered and acknowledged.  The claim amendment dated 3/1/2021, does not affect the patentability of the claim.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 19, the prior art of record does not disclose or suggest an image pickup apparatus comprising, a detecting unit that outputs a detection signal including information regarding a light amount of the object; and when the light amount of the object is equal to or 
Claims 20-26 are allowed due to claim dependency.

Regarding claim 27, the prior art of record does not disclose or suggest an image pickup apparatus comprising, a detecting unit that outputs a detection signal including information regarding time of day of imaging and a vibration value of the image pickup apparatus; and when the time of day of imaging is daytime and the vibration value is equal to or larger than a predetermined value, or when the time of day of imaging is nighttime, the processor performs the second determination, along with other claim limitations.

Regarding claim 28, the prior art of record does not disclose or suggest an image pickup apparatus comprising, a detecting unit that outputs a detection signal including information regarding whether the object is predetermined object; and when the object is the predetermined object, the processor performs the second determination, along with other claim limitations.
Claims 29 and 30 are allowed due to claim dependency.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY A DUONG whose telephone number is (571)270-0534.  The examiner can normally be reached on Monday-Friday from 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 571-272-3689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HENRY A DUONG/Examiner, Art Unit 2872

/MARIN PICHLER/Primary Examiner, Art Unit 2872